Exhibit 10.1

EXECUTION COPY

 

 

 

 

 

 

PLAINS AAP, L.P.

A Delaware Limited Partnership

 

THIRD AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

 

August 29, 2007

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II ORGANIZATION

10

2.1

Formation of Limited Partnership

10

2.2

Name of Partnership

10

2.3

Principal Office; Registered Office

10

2.4

Term of Partnership

10

2.5

Purpose of Partnership

10

2.6

Actions by Partnership

10

2.7

Reliance by Third Parties

11

 

 

 

ARTICLE III CAPITAL

11

3.1

Capital Contributions

11

3.2

Additional Capital Contributions

11

3.3

Loans

11

3.4

Maintenance of Capital Accounts

11

3.5

Capital Withdrawal Rights, Interest and Priority

12

3.6

Class B Partners Profits Interests

13

 

 

 

ARTICLE IV DISTRIBUTIONS

13

4.1

Distributions of Available Cash

13

4.2

Intentionally Omitted

13

4.3

Persons Entitled to Distributions

13

4.4

Limitations on Distributions

14

 

 

 

ARTICLE V ALLOCATIONS

14

5.1

Profits

14

5.2

Losses

14

5.3

Regulatory Allocations

15

5.4

Tax Allocations: Code Section 704(c)

15

5.5

Change in Partnership Interest

16

5.6

Withholding

16

 

 

 

ARTICLE VI MANAGEMENT

17

6.1

Duties and Powers of the General Partner

17

6.2

No Liability to Limited Partners

17

6.3

Indemnification of General Partner

18

6.4

Rights of Limited Partners

18

6.5

Class B Partners

18

6.6

Contributed Units

18

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE VII TRANSFERS OF PARTNERSHIP INTERESTS

18

7.1

Transfer of Limited Partnership Interests

18

7.2

Permitted Transferees

19

7.3

Substitute Limited Partners

20

7.4

Effect of Admission as a Substitute Limited Partner

21

7.5

Consent

21

7.6

No Dissolution

21

7.7

Additional Limited Partners

21

7.8

Right of First Refusal

21

 

 

 

ARTICLE VIII DISSOLUTION AND LIQUIDATION

22

8.1

Dissolution of Partnership

22

8.2

Final Accounting

23

8.3

Distributions Following Dissolution and Termination

23

8.4

Termination of the Partnership

25

8.5

No Action for Dissolution

25

 

 

 

ARTICLE IX ACCOUNTING; BOOKS AND RECORDS

25

9.1

Fiscal Year and Accounting Method

25

9.2

Books and Records

25

9.3

Delivery to Partners; Inspection

26

9.4

Financial Statements

26

9.5

Filings

26

9.6

Non-Disclosure

27

 

 

 

ARTICLE X NON-COMPETITION

27

10.1

Non-Competition

27

10.2

Damages

28

10.3

Limitations

28

 

 

 

ARTICLE XI GENERAL PROVISIONS

28

11.1

Waiver of Default

28

11.2

Amendment of Partnership Agreement

28

11.3

No Third Party Rights

29

11.4

Severability

29

11.5

Nature of Interest in the Partnership

29

11.6

Binding Agreement

29

11.7

Headings

29

11.8

Word Meanings

29

11.9

Counterparts

29

11.10

Entire Agreement

30

11.11

Partition

30

11.12

Governing Law; Consent to Jurisdiction and Venue

30

 

ii


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

PLAINS AAP, L.P.

THIS THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”)
of Plains AAP, L.P., a Delaware limited partnership (the “Partnership”), is made
and entered into as of this 29th day of August, 2007 by Plains All American GP
LLC, a Delaware limited liability company, as the general partner, and, pursuant
to Section 11.2(d) of the Second Amended and Restated Limited Partnership
Agreement dated as of September 12, 2005, by and among the General Partner and
the Limited Partners (the “Second A&R Limited Partnership Agreement”), is
binding on the Persons listed as Limited Partners in Schedule I hereto, as such
schedule may be amended or supplemented from time to time in accordance
herewith.

This Agreement amends and restates in its entirety the Second A&R Limited
Partnership Agreement.


ARTICLE I
DEFINITIONS

For purposes of this Agreement:

“Acceptance Notice” shall have the meaning set forth in Section 7.8(b).

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.

“Adjusted Capital Account Deficit” means, with respect to a Partner, the deficit
balance, if any, in such Partner’s Capital Account as of the end of the relevant
Taxable Year, after giving effect to the following adjustments:

(a)           Credit to such Capital Account any amounts which such Partner is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to Regulation Sections 1.704-1(b)(2)(ii)(c),
1.704-2(g)(1) and 1.704-2(i)(5); and

(b)           Debit to such Capital Account the items described in Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Agreement” means this Third Amended and Restated Limited Partnership Agreement,
as amended from time to time in accordance with its terms.

1


--------------------------------------------------------------------------------


“Available Cash” means, with respect to a fiscal quarter, all cash and cash
equivalents of the Partnership at the end of such quarter (other than Net
Capital Transaction Proceeds and Contributed Unit Proceeds) less the amount of
cash reserves that is necessary or appropriate in the reasonable discretion of
the General Partner to (a) provide for the proper conduct of the business of the
Partnership (including reserves for future capital expenditures and for
anticipated future credit needs of the Partnership) subsequent to such quarter
or (b) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the
Partnership is a party or by which it is bound or its assets or Property is
subject; provided, however, that disbursements made by the Master Limited
Partnership to the Partnership or cash reserves established, increased or
reduced after the expiration of such quarter but on or before the date of
determination of Available Cash with respect to such quarter shall be deemed to
have been made, established, increased or reduced, for purposes of determining
Available Cash, during such quarter if the General Partner so determines in its
reasonable discretion.

“Business” means all Hydrocarbon gathering, transportation, terminalling,
storage, and marketing and all operations related thereto, including, without
limitation, (a) the acquisition, construction, installation, maintenance or
remediation and operation of pipelines, gathering lines, compressors,
facilities, storage facilities and equipment, and (b) the gathering of
Hydrocarbons from fields, interstate and intrastate transportation by pipeline,
trucks or barges, tank storage of Hydrocarbons, transferring Hydrocarbons from
pipelines and storage tanks to trucks, barges or other pipelines, acquisition of
Hydrocarbons at the well or bulk purchase at pipeline and terminal facilities
and subsequent resale thereof.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Capital Account” means, with respect to any Partner, a separate account
established by the Partnership and maintained for each Partner in accordance
with Section 3.4 hereof.

“Capital Contribution” means, with respect to any Partner, the amount of money,
if any, and the initial Gross Asset Value of any Property (other than money), if
any, contributed to the Partnership with respect to the interests purchased by
such Partner pursuant to the terms of this Agreement, in return for which the
Partner contributing such capital shall receive a Partnership Interest.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the Secretary of State of Delaware, as amended or restated from time
to time.

“Class A Partner” means a Limited Partner all or any portion of whose Limited
Partnership Interest is evidenced by Class A Units.

“Class A Unit” means a Partnership Interest representing a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Class A Units in this Agreement.

2


--------------------------------------------------------------------------------


“Class B Partner” means a Limited Partner all or any portion of whose Limited
Partnership Interest is evidenced by Class B Units.

“Class B Unit” means a Partnership Interest representing a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Class B Units in this Agreement and the
Class B Restricted Unit Agreement pursuant to which it was issued.

“Class B Restricted Unit Agreement” means an agreement, substantially in the
form of Exhibit A hereto, between the Partnership and any Limited Partner that
is issued Class B Units, as any such agreement shall be amended or modified from
time to time by the parties thereto.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Contributed Unit Proceeds” means (i) distributions attributable to the
ownership by the Partnership of Contributed Units and (ii) proceeds of any
Special Disposition or other disposition of Contributed Units.

“Contributed Units” means the subordinated units in the Master Limited
Partnership contributed to the Partnership in 2001, which subordinated units
converted into common units in the Master Limited Partnership in accordance with
the provisions of the Master Limited Partnership Agreement.

“Contribution Percentage” means in respect of a Capital Contribution required to
be made pursuant to Section 2.1(b), (i) in the case of the General Partner, 1%,
(ii) in the case of a Class A Partner, 99% times a fraction, the numerator of
which is the number of such Class A Partner’s Class A Units at such time, and
the denominator of which is the sum of (x) the number of outstanding Class A
Units at such time and (y) the product of the Conversion Factor and the
aggregate number of Earned Units and Vested Units outstanding at such time, and
(iii) in the case of a Class B Partner, 99% times a fraction, the numerator of
which is the product of the Conversion Factor and the number of such Class B
Partner’s Earned Units and Vested Units at such time, and the denominator of
which is the sum of (x) the number of outstanding Class A Units at such time and
(y) the product of the Conversion Factor and the aggregate number Earned Units
and Vested Units outstanding at such time.

“Conversion Factor” means, as of a particular time, a fraction, the numerator of
which is the regular quarterly cash distribution, if any, paid with respect to
an Earned Unit or Vested Unit for the most recent quarter, and the denominator
of which is the regular quarterly cash distribution paid with respect to a Class
A Unit for such quarter.

“Depreciation” means, for each Taxable Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Taxable Year, except that if the Gross Asset Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Taxable Year, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such Taxable
Year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for federal

3


--------------------------------------------------------------------------------


income tax purposes of an asset at the beginning of such Taxable Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the General Partner.

“Earned Unit” means a Class B Unit that constitutes an “Earned Unit” under the
Class B Restricted Unit Agreement pursuant to which such Class B Unit was
issued.

“E-Holdings” means E-Holdings, III L.P., a Texas limited partnership.

“EnCap” shall have the meaning set forth in Section 10.1.

“Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, environmental and tax liens), charge, encumbrance, adverse
claim, any defect or imperfection in title, preferential arrangement or
restriction, right to purchase, right of first refusal or other burden or
encumbrance of any kind, other than those imposed by this Agreement.

“First Refusal Notice” shall have the meaning set forth in Section 7.8(a).

 “General Partner” means Plains All American GP LLC, a Delaware limited
liability company, any successor thereto, and any Persons hereafter admitted as
additional general partners, each in its capacity as a general partner of the
Partnership.

“Grant Date Partnership Capital” means, with respect to the Class B Partners,
the amount set forth in Schedule I, which amount is equal to the aggregate
Capital Account balances of the General Partner and the Class A Partners, as
adjusted pursuant to the terms of this Agreement at the time of the admission of
the Class B Partners to the Partnership.

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows and as otherwise provided in
Section 3.2(b):

(a)           The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as reasonably determined by the General Partner; provided, however, that the
initial Gross Asset Values of the assets contributed to the Partnership pursuant
to Section 3.1 hereof shall be as set forth in such section or the schedule
referred to therein;

(b)           The Gross Asset Values of all Partnership assets shall be adjusted
to equal their respective gross fair market values (taking Code Section 7701(g)
into account), as reasonably determined by the General Partner as of the
following times: (i) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (ii) the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property as
consideration for an interest in the Partnership; (iii) the issuance by the
Partnership of Class B Units; and (iv) the liquidation of the Partnership within
the meaning of Regulation Section 1.704-1(b)(2)(ii)(g); and

4


--------------------------------------------------------------------------------


(c)           The Gross Asset Value of any item of Partnership assets
distributed to any Partner shall be adjusted to equal the gross fair market
value (taking Code Section 7701(g) into account) of such asset on the date of
distribution as reasonably determined by the General Partner.

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (b), such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset, for purposes of
computing Profits and Losses.

“Hydrocarbons” means crude oil, natural gas, casinghead gas, condensate,
sulphur, natural gas liquids, plant products, liquefied petroleum gas and other
liquid or gaseous hydrocarbons produced in association therewith, including,
without limitation, coalbed methane and gas and CO2.

“Initial Class A Holders” means the Persons listed as such on Schedule I hereto.

 “Kafu” means KAFU Holdings LP, a Delaware limited partnership.

“Kayne Anderson” shall have the meaning set forth in Section 10.1.

“Limited Partner” means, unless the context otherwise requires, each Initial
Class A Holder and each additional Person that becomes a Class A Partner or a
Class B Partner pursuant to the terms of this Agreement and that is shown as
such on the books and records of the Partnership, in each case, in such Person’s
capacity as a limited partner of the Partnership.

“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership, which may be evidenced by Class A Units, Class B Units or
any other Partnership Security or a combination thereof or interest therein, and
includes any and all benefits to which such Limited Partner is entitled as
provided in this Agreement, together with all obligations of such Limited
Partner to comply with the terms and provisions of this Agreement.

“Liquidating Trustee” has the meaning set forth in Section 8.3(a).

“LLC Agreement” means the Second Amended and Restated Agreement Limited
Liability Company Agreement of the General Partner, dated as of September 12,
2005, by and among the members in the General Partner and any other Persons who
become members in the General Partner as provided therein, as amended from time
to time in accordance with the terms thereof.

“Losses” has the meaning set forth in the definition of “Profits” and “Losses”.

“Management Entity” shall mean PAA Management, L.P.

“Management Sale” shall have the meaning set forth in Section 7.9.

“Master Limited Partnership” means Plains All American Pipeline, L.P., and any
successor thereto.

5


--------------------------------------------------------------------------------


“Master Limited Partnership Agreement” means the Third Amended and Restated
Agreement of Limited Partnership of the Master Limited Partnership, dated as of
June 27, 2001, as amended on April 15, 2004 and November 15, 2006, and as may be
further amended, modified, supplemented or restated from time to time in
accordance with the terms thereof.

“Member” means a record holder of a Membership Interest.

“Membership Interest” means, with respect to a Partner, such Partner’s limited
liability company interest, if any, in the General Partner, which refers to all
of such Partner’s rights and interests in the General Partner in such Partner’s
capacity as a member thereof, all as provided in the LLC Agreement and the
Delaware Limited Liability Company Act.

“Membership Transfer” shall have the meaning set forth in Section 7.1(b).

“Net Capital Transaction Proceeds” means the cash, notes, equity interests and
any other consideration derived from the sale or other disposition of all or a
portion of the Partnership’s assets.

“Non-Purchasing Partner” shall have the meaning set forth in Section 7.8(d).

“Non-Selling Partner” shall have the meaning set forth in Section 7.8(b).

“Notice” means a writing, containing the information required by this Agreement
to be communicated to a party, and shall be deemed to have been received (a)
when personally delivered or sent by telecopy, (b) one day following delivery by
overnight delivery courier, with all delivery charges pre-paid, or (c) on the
third Business Day following the date on which it was sent by United States
mail, postage prepaid, to such party at the address or fax number, as the case
may be, of such party as shown on the records of the Partnership.

“Offer” shall have the meaning set forth in Section 7.8(a).

“Offeror” shall have the meaning set forth in Section 7.8(a).

“Option” means an option to purchase Contributed Units granted pursuant to the
Option Plan, as amended.

“Option Plan” means the Plains All American 2001 Performance Option Plan, as
amended, and any successor employee incentive plan funded with Contributed
Units.

“Optioned Interest” shall have the meaning set forth in Section 7.8(a).

“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.

“Partnership” shall have the meaning set forth in the preamble hereof.

6


--------------------------------------------------------------------------------


“Partnership Interest” means a Partner’s limited partnership or general
partnership interest in the Partnership which refers to all of a Partner’s
rights and interests in the Partnership in such Partner’s capacity as a Partner,
all as provided in this Agreement and the Act.

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including without
limitation, Class A Units and Class B Units.

“Permitted Transfer” shall mean:

(a)           with respect to Class A Units, a Transfer of any or all of the
Partnership Interest by any Partner who is a natural person to (i) such
Partner’s spouse, children (including legally adopted children and
stepchildren), spouses of children or grandchildren or spouses of grandchildren;
(ii) a trust for the benefit of the Partner and/or any of the Persons described
in clause (i); or (iii) a limited partnership or limited liability company whose
sole partners or members, as the case may be, are the Partner and/or any of the
Persons described in clause (i) or clause (ii); provided, that in any of clauses
(i), (ii) or (iii), the Partner transferring such Partnership Interest, or
portion thereof, retains exclusive power to exercise all rights under this
Agreement;

(b)           a Transfer of any or all of the Partnership Interest by any
Partner to the Partnership;

(c)           with respect to Class A Units, a Transfer of any or all of the
Partnership Interest by a Partner to any Affiliate of such Partner; provided,
however, that such transfer shall be a Permitted Transfer only so long as such
Partnership Interest, or portion thereof, is held by such Affiliate or is
otherwise transferred in another Permitted Transfer; and

(d)           with respect to Class B Units, a Transfer permitted under the
applicable Class B Restricted Unit Agreement.

Provided, however, that no Permitted Transfer shall be effective unless and
until the transferee of the Partnership Interest, or portion thereof, so
transferred complies with Sections 7.1(b).  Except in the case of a Permitted
Transfer pursuant to clause (b) above, from and after the date on which a
Permitted Transfer becomes effective, the Permitted Transferee of the
Partnership Interest, or portion thereof, so transferred shall have the same
rights, and shall be bound by the same obligations, under this Agreement as the
transferor of such Partnership Interest, or portion thereof, and shall be deemed
for all purposes hereunder a Partner and such Permitted Transferee shall, as a
condition to such Transfer, agree in writing to be bound by the terms of this
Agreement.  No Permitted Transfer shall conflict with or result in any violation
of any judgment, order, decree, statute, law, ordinance, rule or regulation or
require the Company, if not currently subject, to become subject, or if
currently subject, to become subject to a greater extent, to any statute, law,
ordinance, rule or regulation, excluding matters of a ministerial nature that
are not materially burdensome to the Company.

“Permitted Transferee” shall mean any Person who shall have acquired and who
shall hold a Partnership Interest, or portion thereof, pursuant to a Permitted
Transfer.

7


--------------------------------------------------------------------------------


“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or other legal
entity of any kind.

“Profits” and “Losses” means, for each Taxable Year, an amount equal to the
Partnership’s net taxable income or loss for a taxable year, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in computing such taxable income
or loss), with the following adjustments:

(a)           Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

(b)           Any expenditures of the Partnership described in Section
705(a)(2)(B) of the Code or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses, shall be subtracted from such
taxable income or loss;

(c)           In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraphs (b) or (c) of the definition of Gross Asset
Value, the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the asset) or an item of loss (if
the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

(d)           Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

(e)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Taxable Year, computed in
accordance with the definition of Depreciation;

(f)            To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulation Sections 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases such basis) from
the disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and

(g)           Profits and Losses shall not include any items specially allocated
pursuant to Section 5.3.

8


--------------------------------------------------------------------------------


“Property” means all assets, real or intangible, that the Partnership may own or
otherwise have an interest in from time to time.

“Regulations” means the regulations, including temporary regulations,
promulgated by the United States Department of Treasury with respect to the
Code, as such regulations are amended from time to time, or corresponding
provisions of future regulations.

“Regulatory Allocations” shall have the meaning set forth in Section 5.3(c).

“Second A&R Limited Partnership Agreement” shall have the meaning set forth in
the recitals hereto.

“Selling Partner” shall have the meaning set forth in Section 7.8(a).

“Special Disposition” means (i) the delivery of Contributed Units upon the
exercise of an Option when the exercise price is paid in cash, (ii) the sale of
Contributed Units in a “cashless” exercise of an Option, but only to the extent
the proceeds of such sale satisfy the exercise price, (iii) in the case of the
exercise of an Option in which the exercise price is satisfied by “netting” the
units delivered to the optionee, the sale of Contributed Units equal in number
to the netted units, (iv) the sale of Contributed Units with a value
substantially equivalent to the deemed aggregate exercise price for any Options
cancelled and paid in cash, and (iv) any other disposition of Contributed Units
reasonably attributable to the payment of the exercise price of an Option.

 “Strome” means Mark E. Strome.

“Strome Hedgecap” means Strome Hedgecap Fund, L.P.

“Taxable Year” shall mean the calendar year.

“Transfer” or “Transferred” means to give, sell, exchange, assign, transfer,
pledge, hypothecate, bequeath, devise or otherwise dispose of or encumber,
voluntarily or involuntarily, by operation of law or otherwise.  When referring
to a Partnership Interest, “Transfer” shall mean the Transfer of such
Partnership Interest whether of record, beneficially, by participation or
otherwise.

“Unit Percentages” means the Unit Percentages set forth on Schedule I.

“Vested Unit” means a Class B Unit that constitutes a “Vested Unit” under the
Class B Restricted Unit Agreement pursuant to which such Class B Unit was
issued.

“Wachovia” means Wachovia Investors, Inc.

9


--------------------------------------------------------------------------------



ARTICLE II
ORGANIZATION


2.1  FORMATION OF LIMITED PARTNERSHIP


THE GENERAL PARTNER HAS PREVIOUSLY FORMED THE PARTNERSHIP AS A LIMITED
PARTNERSHIP PURSUANT TO THE PROVISIONS OF THE ACT AND THE PARTIES HERETO HEREBY
AGREE TO AMEND AND RESTATE THE ORIGINAL LIMITED PARTNERSHIP AGREEMENT OF THE
PARTNERSHIP IN ITS ENTIRETY.  THE PARTIES HERETO ACKNOWLEDGE THAT THEY INTEND
THAT THE PARTNERSHIP BE TAXED AS A PARTNERSHIP AND NOT AS AN ASSOCIATION TAXABLE
AS A CORPORATION FOR FEDERAL INCOME TAX PURPOSES.  NO ELECTION MAY BE MADE TO
TREAT THE PARTNERSHIP AS OTHER THAN A PARTNERSHIP FOR FEDERAL INCOME TAX
PURPOSES.


2.2  NAME OF PARTNERSHIP

The name of the Partnership is Plains AAP, L.P. or such other name as the
General Partner may hereafter adopt from time to time.  The General Partner
shall execute and file in the proper offices such certificates as may be
required by any assumed name act or similar law in effect in the jurisdictions
in which the Partnership may elect to conduct business.


2.3  PRINCIPAL OFFICE; REGISTERED OFFICE


THE PRINCIPAL OFFICE ADDRESS OF THE PARTNERSHIP IS LOCATED AT 333 CLAY STREET, 
16TH FLOOR, HOUSTON, TEXAS 77002, OR SUCH OTHER PLACE AS THE GENERAL PARTNER
DESIGNATES FROM TIME TO TIME.  THE REGISTERED OFFICE ADDRESS AND THE NAME OF THE
REGISTERED AGENT OF THE PARTNERSHIP FOR SERVICE OF PROCESS ON THE PARTNERSHIP IN
THE STATE OF DELAWARE IS AS STATED IN THE CERTIFICATE OR AS DESIGNATED FROM TIME
TO TIME BY THE GENERAL PARTNER.


2.4  TERM OF PARTNERSHIP

The term of the Partnership commenced on May 21, 2001 and shall continue until
dissolved pursuant to Section 8.1 hereof.  The legal existence of the
Partnership as a separate legal entity continues until the cancellation of the
Certificate.


2.5  PURPOSE OF PARTNERSHIP

The Partnership is formed for the object and purpose of, and the nature of the
business to be conducted and promoted by the Partnership is, (a) acting as the
general partner of the Master Limited Partnership pursuant to the Master Limited
Partnership Agreement, (b) holding the GP Interest, the Incentive Distribution
Rights and the Operating Partnerships GP Interests (as such terms are defined in
the Transfer Agreement) and (c) engaging in any and all activities necessary or
incidental to the foregoing.


2.6  ACTIONS BY PARTNERSHIP

The Partnership may execute, deliver and perform all contracts, agreements and
other undertakings and engage in all activities and transactions as may in the
opinion of the General Partner be necessary or advisable to carry out its
objects.

10


--------------------------------------------------------------------------------



2.7  RELIANCE BY THIRD PARTIES

Persons dealing with the Partnership are entitled to rely conclusively upon the
power and authority of the General Partner as herein set forth.


ARTICLE III
CAPITAL


3.1  CAPITAL CONTRIBUTIONS


(A)   AS OF THE DATE HEREOF, THERE ARE 2,300,000 CLASS A UNITS AUTHORIZED AND
OUTSTANDING, AND 200,000 CLASS B UNITS AUTHORIZED.  SCHEDULE I SETS FORTH THE
OWNERSHIP OF OUTSTANDING CLASS A UNITS AND UNIT PERCENTAGES, AND MAY BE AMENDED
FROM TIME TO TIME BY THE PARTNERSHIP TO REFLECT THE ISSUANCE OF ADDITIONAL CLASS
A UNITS OR CLASS B UNITS.


(B)   EACH PARTNER AGREES TO MAKE CAPITAL CONTRIBUTIONS IN PROPORTION TO SUCH
PARTNER’S THEN-APPLICABLE CONTRIBUTION PERCENTAGE FOR EQUITY ISSUANCES BY THE
MASTER LIMITED PARTNERSHIP PURSUANT TO SECTION 5.2(B) OF THE MASTER LIMITED
PARTNERSHIP AGREEMENT APPROVED BY THE MEMBERS PURSUANT TO THE LLC AGREEMENT.


3.2  ADDITIONAL CAPITAL CONTRIBUTIONS


(A)   NO PARTNER SHALL BE REQUIRED TO MAKE ANY ADDITIONAL CAPITAL CONTRIBUTION
OTHER THAN AS REQUIRED UNDER SECTION 3.1.


(B)   SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 3.5 OF THE CLASS B
RESTRICTED UNIT AGREEMENT, THE PARTNERSHIP MAY OFFER ADDITIONAL PARTNERSHIP
INTERESTS TO ANY PERSON WITH THE APPROVAL OF THE GENERAL PARTNER.   THE NAMES,
ADDRESSES AND CAPITAL CONTRIBUTIONS OF THE PARTNERS SHALL BE REFLECTED IN THE
BOOKS AND RECORDS OF THE PARTNERSHIP.


3.3  LOANS


(A)   NO PARTNER SHALL BE OBLIGATED TO LOAN FUNDS TO THE PARTNERSHIP.  LOANS BY
A PARTNER TO THE PARTNERSHIP SHALL NOT BE CONSIDERED CAPITAL CONTRIBUTIONS.  THE
AMOUNT OF ANY SUCH LOAN SHALL BE A DEBT OF THE PARTNERSHIP OWED TO SUCH PARTNER
IN ACCORDANCE WITH THE TERMS AND CONDITIONS UPON WHICH SUCH LOAN IS MADE.


(B)   A PARTNER MAY (BUT SHALL NOT BE OBLIGATED TO) GUARANTEE A LOAN MADE TO THE
PARTNERSHIP.  IF A PARTNER GUARANTEES A LOAN MADE TO THE PARTNERSHIP AND IS
REQUIRED TO MAKE PAYMENT PURSUANT TO SUCH GUARANTEE TO THE MAKER OF THE LOAN,
THEN THE AMOUNTS SO PAID TO THE MAKER OF THE LOAN SHALL BE TREATED AS A LOAN BY
SUCH PARTNER TO THE PARTNERSHIP AND NOT AS AN ADDITIONAL CAPITAL CONTRIBUTION.


3.4  MAINTENANCE OF CAPITAL ACCOUNTS


(A)   THE PARTNERSHIP SHALL MAINTAIN FOR EACH PARTNER A SEPARATE CAPITAL ACCOUNT
WITH RESPECT TO THE PARTNERSHIP INTEREST OWNED BY SUCH PARTNER IN ACCORDANCE
WITH THE FOLLOWING PROVISIONS:

11


--------------------------------------------------------------------------------


(I)            TO EACH PARTNER’S CAPITAL ACCOUNT THERE SHALL BE CREDITED
(A) SUCH PARTNER’S CAPITAL CONTRIBUTIONS, (B) SUCH PARTNER’S SHARE OF PROFITS
AND ITEMS OF INCOME AND GAIN ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 5.3,
AND (C) THE AMOUNT OF ANY PARTNERSHIP LIABILITIES ASSUMED BY SUCH PARTNER OR
WHICH ARE SECURED BY ANY PROPERTY DISTRIBUTED TO SUCH PARTNER.  THE PRINCIPAL
AMOUNT OF A PROMISSORY NOTE WHICH IS NOT READILY TRADED ON AN ESTABLISHED
SECURITIES MARKET AND WHICH IS CONTRIBUTED TO THE PARTNERSHIP BY THE MAKER OF
THE NOTE (OR A PARTNER RELATED TO THE MAKER OF THE NOTE WITHIN THE MEANING OF
REGULATION SECTION 1.704-1(B)(2)(II)(C)) SHALL NOT BE INCLUDED IN THE CAPITAL
ACCOUNT OF ANY PARTNER UNTIL THE PARTNERSHIP MAKES A TAXABLE DISPOSITION OF THE
NOTE OR UNTIL (AND ONLY TO THE EXTENT) PRINCIPAL PAYMENTS ARE MADE ON THE NOTE,
ALL IN ACCORDANCE WITH REGULATION SECTION 1.704-1(B)(2)(IV)(D)(2);

(II)           TO EACH PARTNER’S CAPITAL ACCOUNT THERE SHALL BE DEBITED (A) THE
AMOUNT OF MONEY AND THE GROSS ASSET VALUE OF ANY PROPERTY DISTRIBUTED OR TREATED
AS AN ADVANCE DISTRIBUTION TO SUCH PARTNER PURSUANT TO ANY PROVISION OF THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION ANY DISTRIBUTIONS PURSUANT TO
SECTION 4.1), (B) SUCH PARTNER’S SHARE OF LOSSES AND ITEMS OF LOSS AND DEDUCTION
ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 5.3, AND (C) THE AMOUNT OF ANY
LIABILITIES OF SUCH PARTNER ASSUMED BY THE PARTNERSHIP OR WHICH ARE SECURED BY
ANY PROPERTY CONTRIBUTED BY SUCH PARTNER TO THE PARTNERSHIP;

(III)          IN THE EVENT PARTNERSHIP INTERESTS ARE TRANSFERRED IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, THE TRANSFEREE SHALL SUCCEED TO THE CAPITAL
ACCOUNT OF THE TRANSFEROR TO THE EXTENT SUCH CAPITAL ACCOUNT RELATES TO THE
TRANSFERRED PARTNERSHIP INTERESTS; AND

(IV)          IN DETERMINING THE AMOUNT OF ANY LIABILITY FOR PURPOSES OF
SECTIONS 3.4(A)(I) AND (II) THERE SHALL BE TAKEN INTO ACCOUNT CODE SECTION
752(C) AND ANY OTHER APPLICABLE PROVISIONS OF THE CODE AND REGULATIONS.


(B)   THE FOREGOING SECTION 3.4(A) AND THE OTHER PROVISIONS OF THIS AGREEMENT
RELATING TO THE MAINTENANCE OF CAPITAL ACCOUNTS ARE INTENDED TO COMPLY WITH
REGULATION SECTION 1.704-1(B) AND, TO THE GREATEST EXTENT PRACTICABLE, SHALL BE
INTERPRETED AND APPLIED IN A MANNER CONSISTENT WITH SUCH REGULATION.  THE
GENERAL PARTNER IN ITS DISCRETION AND TO THE EXTENT OTHERWISE CONSISTENT WITH
THE TERMS OF THIS AGREEMENT SHALL (I) MAKE ANY ADJUSTMENTS THAT ARE NECESSARY OR
APPROPRIATE TO MAINTAIN EQUALITY BETWEEN THE CAPITAL ACCOUNTS OF THE PARTNERS
AND THE AMOUNT OF CAPITAL REFLECTED ON THE PARTNERSHIP’S BALANCE SHEET, AS
COMPUTED FOR BOOK PURPOSES, IN ACCORDANCE WITH REGULATION SECTION
1.704-1(B)(2)(IV)(Q), AND (II) MAKE ANY APPROPRIATE MODIFICATIONS IN THE EVENT
UNANTICIPATED EVENTS MIGHT OTHERWISE CAUSE THIS AGREEMENT NOT TO COMPLY WITH
REGULATION SECTION 1.704-1(B).


3.5  CAPITAL WITHDRAWAL RIGHTS, INTEREST AND PRIORITY

Except as expressly provided in this Agreement, no Partner shall be entitled to
(a) withdraw or reduce such Partner’s Capital Contribution or to receive any
distributions from the Partnership, or (b) receive or be credited with any
interest on the balance of such Partner’s Capital Contribution at any time.

12


--------------------------------------------------------------------------------



3.6  CLASS B PARTNERS PROFITS INTERESTS

The Class B Units have been, and may in the future be, issued for zero
consideration in order to provide additional incentives for the Class B Partners
to build value for the Partnership and achieve its business goals. Each Class B
Unit represents an interest in the Partnership of the nature commonly referred
to as a “profits interest” (as described in Revenue Procedure 93-27, 1993-2 C.B.
343 and Revenue Procedure 2001-43, 2001-2 C.B. 191), and represents an interest
in future Partnership profits and losses from operations, current distributions
from operations, and an interest in future appreciation or depreciation in the
Partnership asset values as set forth in this Agreement, but which does not
represent an interest in Partnership Capital as determined on each date the
Class B Units are issued.


ARTICLE IV
DISTRIBUTIONS


4.1  DISTRIBUTIONS OF AVAILABLE CASH

An amount equal to 100% of Available Cash with respect to each fiscal quarter of
the Partnership shall be distributed to the Partners within forty-five days
after the end of such quarter as follows:

(a)           first, 1% to the General Partner and 99% to the Class A Partners,
pro rata based on the number of Class A Units held, until the aggregate amount
of distributions paid pursuant to this Section 4.1(a) in respect of such quarter
equals $11.0 million;

(b)           thereafter, 1% to the General Partner and 99% to the Class A
Partners and the Class B Partners, pro rata based on the number of Class A
Units, Earned Units and/or Vested Units held; and

(c)           notwithstanding any other provision of this Agreement, all
distributions of Contributed Units Proceeds shall be made to the Partners in
proportion to their relative Unit Percentages within forty-five days after the
end of each quarter.


4.2  INTENTIONALLY OMITTED


4.3  PERSONS ENTITLED TO DISTRIBUTIONS

All distributions of Available Cash to Partners for a fiscal quarter pursuant to
Section 4.1 shall be made to the Partners shown on the records of the
Partnership to be entitled thereto as of the last day of such quarter, unless
the transferor and transferee of any Partnership Interest otherwise agree in
writing to a different distribution and such distribution is consented to in
writing by the General Partner.  For the avoidance of doubt, no distribution
shall be paid with respect to any outstanding Class B Unit that is not either an
Earned Unit or a Vested Unit.

13


--------------------------------------------------------------------------------



4.4  LIMITATIONS ON DISTRIBUTIONS


(A)   NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, NO
DISTRIBUTIONS SHALL BE MADE EXCEPT PURSUANT TO ARTICLE IV OR ARTICLE VIII.


(B)   NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, NO
DISTRIBUTION HEREUNDER SHALL BE PERMITTED IF SUCH DISTRIBUTION WOULD VIOLATE
SECTION 17-607 OF THE ACT OR OTHER APPLICABLE LAW.


ARTICLE V
ALLOCATIONS


5.1  PROFITS

Subject to Section 8.3, Profits for any Taxable Year shall be allocated:


(A)   FIRST, TO THE GENERAL PARTNER TO WHICH LOSSES HAVE PREVIOUSLY BEEN
ALLOCATED PURSUANT TO SECTION 5.2(E) SO AS TO BRING THE GENERAL PARTNER’S
CAPITAL ACCOUNT TO ZERO;


(B)   SECOND, TO THE PARTNERS IN THE AMOUNT OF AND IN PROPORTION TO THE LOSSES
WHICH HAVE PREVIOUSLY BEEN ALLOCATED PURSUANT TO SECTION 5.2(D) TO SUCH
PARTNERS;


(C)   THIRD, TO THE PARTNERS IN THE AMOUNT AND IN PROPORTION TO THE LOSSES WHICH
HAVE PREVIOUSLY BEEN ALLOCATED PURSUANT TO SECTION 5.2(C) TO SUCH PARTNERS;


(D)   FOURTH, TO THE CLASS B PARTNERS, PRO RATA BASED ON THE NUMBER OF CLASS B
UNITS HELD, IN AN AMOUNT EQUAL TO ANY DISTRIBUTIONS OF AVAILABLE CASH MADE TO
THE CLASS B PARTNERS PURSUANT TO SECTION 4.1(B); AND


(E)   FIFTH, ANY REMAINING PROFITS SHALL BE ALLOCATED 1% TO THE GENERAL PARTNER
AND 99% TO THE CLASS A PARTNERS PRO RATA BASED ON THE NUMBER OF CLASS A UNITS
HELD.


5.2  LOSSES

Subject to Section 8.3, Losses for any Taxable Year shall be allocated:


(A)   FIRST, TO THE GENERAL PARTNER AND THE CLASS A PARTNERS IN PROPORTION TO
AND TO THE EXTENT OF THE PROFITS WHICH HAVE PREVIOUSLY BEEN ALLOCATED PURSUANT
TO SECTION 5.1(E) TO SUCH PARTNERS;


(B)   SECOND, TO THE CLASS B PARTNERS IN PROPORTION TO AND TO THE EXTENT OF THE
PROFITS WHICH HAVE PREVIOUSLY BEEN ALLOCATED PURSUANT TO SECTION 5.1(D) TO SUCH
PARTNERS;


(C)   THIRD, 1% TO THE GENERAL PARTNER AND 99% TO THE CLASS A PARTNERS PRO RATA
BASED ON THE NUMBER OF CLASS A UNITS HELD, PROVIDED; HOWEVER, THAT NO PARTNER
SHALL BE ALLOCATED ANY LOSS PURSUANT TO THIS SECTION 5.2(C) WHICH WOULD RESULT
IN A NEGATIVE CAPITAL ACCOUNT BALANCE FOR SUCH PARTNER;

14


--------------------------------------------------------------------------------



(D)   FOURTH, TO PARTNERS IN PROPORTION TO AND TO THE EXTENT OF THEIR POSITIVE
CAPITAL ACCOUNT BALANCES UNTIL SUCH CAPITAL ACCOUNT BALANCES HAVE BEEN REDUCED
TO ZERO; AND


(E)   FIFTH, ANY REMAINING LOSSES SHALL BE ALLOCATED TO THE GENERAL PARTNER.


5.3  REGULATORY ALLOCATIONS


(A)   GROSS INCOME ALLOCATION.  IN THE EVENT ANY PARTNER HAS AN ADJUSTED CAPITAL
ACCOUNT DEFICIT AT THE END OF ANY TAXABLE YEAR, SUCH PARTNER SHALL BE SPECIALLY
ALLOCATED ITEMS OF PARTNERSHIP INCOME AND GAIN IN THE AMOUNT OF SUCH DEFICIT
BALANCE AS QUICKLY AS POSSIBLE; PROVIDED, THAT, AN ALLOCATION PURSUANT TO THIS
SECTION 5.3(A) SHALL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH PARTNER WOULD
HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT BALANCE AFTER ALL OTHER ALLOCATIONS
PROVIDED FOR IN THIS ARTICLE V HAVE BEEN MADE.


(B)   QUALIFIED INCOME OFFSET.  IN THE EVENT ANY PARTNER UNEXPECTEDLY RECEIVES
ANY ADJUSTMENTS, ALLOCATIONS OR DISTRIBUTIONS DESCRIBED IN REGULATION SECTIONS
1.704-1(B)(2)(II)(D)(4), 1.704-1(B)(2)(II)(D)(5) OR 1.704-1(B)(2)(II)(D)(6),
ITEMS OF PARTNERSHIP INCOME AND GAIN SHALL BE SPECIALLY ALLOCATED TO SUCH
PARTNER IN AN AMOUNT AND MANNER SUFFICIENT TO ELIMINATE, TO THE EXTENT REQUIRED
BY THE REGULATIONS, THE ADJUSTED CAPITAL ACCOUNT DEFICIT OF SUCH PARTNER AS
QUICKLY AS POSSIBLE, PROVIDED, THAT, AN ALLOCATION PURSUANT TO THIS
SECTION 5.3(B) SHALL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH PARTNER WOULD
HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT AFTER ALL OTHER ALLOCATIONS PROVIDED
FOR IN THIS ARTICLE V HAVE BEEN MADE.


(C)   CURATIVE ALLOCATIONS.  THE ALLOCATIONS SET FORTH IN SECTIONS 5.3(A) AND
(B) HEREOF (THE “REGULATORY ALLOCATIONS”) ARE INTENDED TO COMPLY WITH CERTAIN
REQUIREMENTS OF THE REGULATIONS.  IT IS THE INTENT OF THE PARTNERS THAT, TO THE
EXTENT POSSIBLE, ALL REGULATORY ALLOCATIONS SHALL BE OFFSET EITHER WITH OTHER
REGULATORY ALLOCATIONS OR WITH SPECIAL ALLOCATIONS OF OTHER ITEMS OF PARTNERSHIP
INCOME, GAIN, LOSS OR DEDUCTION PURSUANT TO THIS SECTION 5.3(C).  THEREFORE,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE V (OTHER THAN THE REGULATORY
ALLOCATIONS), THE GENERAL PARTNER SHALL MAKE SUCH OFFSETTING SPECIAL ALLOCATIONS
OF INCOME, GAIN, LOSS OR DEDUCTION IN WHATEVER MANNER IT DETERMINES APPROPRIATE
SO THAT, AFTER SUCH OFFSETTING ALLOCATIONS ARE MADE, EACH PARTNER’S CAPITAL
ACCOUNT BALANCE IS, TO THE EXTENT POSSIBLE, EQUAL TO THE CAPITAL ACCOUNT BALANCE
SUCH PARTNER WOULD HAVE HAD IF THE REGULATORY ALLOCATIONS WERE NOT PART OF THIS
AGREEMENT AND ALL SUCH ITEMS WERE ALLOCATED PURSUANT TO SECTIONS 5.1 AND 5.2
WITHOUT REGARD TO THE REGULATORY ALLOCATIONS.


(D)   CONTRIBUTED UNITS SPECIAL ALLOCATIONS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, BUT SUBJECT TO SECTION 5.4, ALL INCOME, GAIN, LOSS
AND DEDUCTION RELATED TO THE CONTRIBUTED UNITS SHALL BE ALLOCATED TO THE
PARTNERS IN PROPORTION TO THEIR RELATIVE UNIT PERCENTAGES.


5.4  TAX ALLOCATIONS: CODE SECTION 704(C)


(A)   EXCEPT AS OTHERWISE PROVIDED HEREIN, FOR FEDERAL INCOME TAX PURPOSES, (I)
EACH ITEM OF INCOME, GAIN, LOSS AND DEDUCTION SHALL BE ALLOCATED AMONG THE
PARTNERS IN THE SAME MANNER AS ITS CORRELATIVE ITEM OF “BOOK” INCOME, GAIN, LOSS
OR DEDUCTION IS ALLOCATED PURSUANT TO SECTIONS 5.1

15


--------------------------------------------------------------------------------



AND 5.2, AND (II) EACH TAX CREDIT SHALL BE ALLOCATED TO THE PARTNERS IN THE SAME
MANNER AS THE RECEIPT OR EXPENDITURE GIVING RISE TO SUCH CREDIT IS ALLOCATED
PURSUANT TO SECTION 5.1 OR 5.2.


(B)   IN ACCORDANCE WITH CODE SECTION 704(C) AND THE REGULATIONS THEREUNDER,
INCOME, GAIN, LOSS AND DEDUCTION WITH RESPECT TO ANY PROPERTY CONTRIBUTED TO THE
CAPITAL OF THE PARTNERSHIP SHALL, SOLELY FOR TAX PURPOSES, BE ALLOCATED AMONG
THE PARTNERS SO AS TO TAKE ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS
OF SUCH PROPERTY TO THE PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES AND ITS
INITIAL GROSS ASSET VALUE (COMPUTED IN ACCORDANCE WITH THE DEFINITION HEREIN OF
“GROSS ASSET VALUE”).  THE PARTNERSHIP SHALL USE THE REMEDIAL METHOD OF
ALLOCATIONS SPECIFIED IN TREAS. REG. §1.704-3(D), OR SUCCESSOR REGULATIONS,
UNLESS OTHERWISE REQUIRED BY LAW.


(C)   IN THE EVENT THE GROSS ASSET VALUE OF ANY PARTNERSHIP ASSET IS ADJUSTED
PURSUANT TO SUBPARAGRAPH (B) OF THE DEFINITION HEREIN OF “GROSS ASSET VALUE”,
SUBSEQUENT ALLOCATIONS OF INCOME, GAIN, LOSS AND DEDUCTION WITH RESPECT TO SUCH
ASSET SHALL TAKE ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH
ASSET FOR FEDERAL INCOME TAX PURPOSES AND ITS GROSS ASSET VALUE IN THE SAME
MANNER AS UNDER CODE SECTION 704(C) AND THE REGULATIONS THEREUNDER.


(D)   ANY ELECTIONS OR OTHER DECISIONS RELATING TO SUCH ALLOCATIONS SHALL BE
MADE BY THE GENERAL PARTNER IN ANY MANNER THAT REASONABLY REFLECTS THE PURPOSE
AND INTENTION OF THIS AGREEMENT; PROVIDED, THAT THE PARTNERSHIP, IN THE
DISCRETION OF THE GENERAL PARTNER, MAY MAKE, OR NOT MAKE, “CURATIVE” OR
“REMEDIAL” ALLOCATIONS (WITHIN THE MEANING OF THE REGULATIONS UNDER CODE SECTION
704(C)) INCLUDING, BUT NOT LIMITED TO, “CURATIVE” ALLOCATIONS WHICH OFFSET THE
EFFECT OF THE “CEILING RULE” FOR A PRIOR TAXABLE YEAR (WITHIN THE MEANING OF
REGULATION SECTION 1.704-3(C)(3)(II)) AND “CURATIVE” ALLOCATIONS FROM
DISPOSITION OF CONTRIBUTED PROPERTY (WITHIN THE MEANING OF REGULATION SECTION
1.704-3(C)(3)(III)(B)).  ALLOCATIONS PURSUANT TO THIS SECTION 5.4 ARE SOLELY FOR
PURPOSES OF FEDERAL, STATE, AND LOCAL TAXES AND SHALL NOT AFFECT, OR IN ANY WAY
BE TAKEN INTO ACCOUNT IN COMPUTING, ANY PARTNER’S CAPITAL ACCOUNT OR SHARE OF
PROFITS, LOSSES, OTHER ITEMS, OR DISTRIBUTIONS PURSUANT TO ANY PROVISION OF THIS
AGREEMENT.


5.5  CHANGE IN PARTNERSHIP INTEREST

In the event that the Partners’ interests in the Partnership change during a
Taxable Year, allocations shall be made taking into account the Partners’
varying interests for such Taxable Year, determined on a daily, monthly or other
basis as determined by the General Partner, using any permissible method under
Code Section 706 and the Regulations thereunder.


5.6  WITHHOLDING

Each Partner hereby authorizes the Partnership to withhold from income or
distributions allocable to such Partner and to pay over any taxes payable by the
Partnership or any of its Affiliates as a result of such Partner’s participation
in the Partnership; if and to the extent that the Partnership shall be required
to withhold any such taxes, such Partner shall be deemed for all purposes of
this Agreement to have received a distribution from the Partnership as of the
time such withholding is required to be paid, which distribution shall be deemed
to be a distribution to such Partner to the extent that the Partner is then
entitled to receive a distribution.  To the extent that the aggregate of such
distributions in respect of a Partner for any period exceeds the distributions
to which such Partner is entitled for such period, the amount of such excess
shall be

16


--------------------------------------------------------------------------------


considered a demand loan from the Partnership to such Partner, with interest at
the rate of interest per annum that Citibank, N.A., or any successor entity
thereto, announces from time to time as its prime lending rate, which interest
shall be treated as an item of Partnership income, until discharged by such
Partner by repayment, which may be made in the sole discretion of the General
Partner out of distributions to which such Partner would otherwise be
subsequently entitled.  The withholdings referred to in this Section 5.6 shall
be made at the maximum applicable statutory rate under applicable tax law unless
the General Partner shall have received an opinion of counsel or other evidence,
satisfactory to the General Partner, to the effect that a lower rate is
applicable, or that no withholding is applicable.


ARTICLE VI
MANAGEMENT


6.1  DUTIES AND POWERS OF THE GENERAL PARTNER


(A)   THE BUSINESS AND AFFAIRS OF THE PARTNERSHIP SHALL BE MANAGED BY THE
GENERAL PARTNER.  EXCEPT FOR SITUATIONS IN WHICH THE APPROVAL OF THE LIMITED
PARTNERS IS EXPRESSLY REQUIRED BY THIS AGREEMENT OR BY NONWAIVABLE PROVISIONS OF
APPLICABLE LAW, THE GENERAL PARTNER SHALL HAVE FULL AND COMPLETE AUTHORITY,
POWER AND DISCRETION TO MANAGE AND CONTROL THE BUSINESS, AFFAIRS AND PROPERTY OF
THE PARTNERSHIP, TO MAKE ALL DECISIONS REGARDING THOSE MATTERS AND TO PERFORM
ANY AND ALL OTHER ACTS OR ACTIVITIES CUSTOMARY OR INCIDENT TO THE MANAGEMENT OF
THE PARTNERSHIP’S BUSINESS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE GENERAL PARTNER HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM
SUCH CONTRACTS, AGREEMENTS AND OTHER UNDERTAKINGS ON BEHALF OF THE PARTNERSHIP,
WITHOUT THE CONSENT OR APPROVAL OF ANY OTHER PARTNER, AND TO ENGAGE IN ALL
ACTIVITIES AND TRANSACTIONS, AS IT MAY DEEM NECESSARY OR ADVISABLE FOR, OR AS
MAY BE INCIDENTAL TO, THE CONDUCT OF THE BUSINESS AND AFFAIRS OF THE
PARTNERSHIP.


(B)   EACH LIMITED PARTNER AGREES TO COOPERATE WITH THE GENERAL PARTNER AND TO
EXECUTE AND DELIVER SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND DO ALL SUCH
FURTHER ACTS, AS DEEMED NECESSARY OR ADVISABLE BY THE GENERAL PARTNER TO GIVE
EFFECT TO THE EXERCISE OF THE GENERAL PARTNER’S POWERS UNDER THIS SECTION 6.1. 
WITHOUT LIMITING THE FOREGOING, EACH LIMITED PARTNER HEREBY IRREVOCABLY APPOINTS
THE GENERAL PARTNER AS ITS PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF
SUBSTITUTION AND RESUBSTITUTION) TO VOTE OR ACT BY WRITTEN CONSENT WITH RESPECT
TO ITS PARTNERSHIP INTEREST AS A LIMITED PARTNER AS DETERMINED BY THE GENERAL
PARTNER ON ALL MATTERS REQUIRING THE VOTE, APPROVAL OR CONSENT OF THE LIMITED
PARTNERS.  THE PARTNERS ACKNOWLEDGE THAT SUCH PROXY IS COUPLED WITH AN INTEREST
AND IS IRREVOCABLE.


(C)   THE GENERAL PARTNER IS THE TAX MATTERS PARTNER FOR PURPOSES OF
SECTION 6231 OF THE CODE AND ANALOGOUS PROVISIONS OF STATE LAW.  THE TAX MATTERS
PARTNER HAS THE EXCLUSIVE AUTHORITY AND DISCRETION TO MAKE ANY ELECTIONS
REQUIRED OR PERMITTED TO BE MADE BY THE PARTNERSHIP UNDER ANY PROVISIONS OF THE
CODE OR ANY OTHER APPLICABLE LAWS.


6.2  NO LIABILITY TO LIMITED PARTNERS


EXCEPT IN CASE OF GROSS NEGLIGENCE OR WILLFUL MALFEASANCE OF THE PERSON (THE
GENERAL PARTNER OR ANY OF THE MEMBERS, MANAGERS, DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES OF THE GENERAL PARTNER) WHO IS SOUGHT TO BE HELD LIABLE, NEITHER THE
GENERAL PARTNER NOR THE MEMBERS, MANAGERS, DIRECTORS,

17


--------------------------------------------------------------------------------



OFFICERS, AGENTS OR EMPLOYEES OF THE GENERAL PARTNER WILL BE LIABLE TO ANY
LIMITED PARTNER OR THE PARTNERSHIP (I) FOR ANY ACTION TAKEN WITH RESPECT TO THE
PARTNERSHIP WHICH IS NOT IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT, OR
(II) FOR ANY ACTION TAKEN BY ANY MEMBER, MANAGER, DIRECTOR, OFFICER, AGENT OR
EMPLOYEE OF THE GENERAL PARTNER.


6.3  INDEMNIFICATION OF GENERAL PARTNER

The Partnership shall indemnify the General Partner, the members, managers,
directors, officers, agents and employees of the General Partner against any
losses, liabilities, damages and expenses to which any of such persons may
become subject, including attorneys’ fees, judgments and amounts paid in
settlement, actually and reasonably incurred by them, and advance all expenses
to them, in connection with any threatened, pending or completed action, suit or
proceeding to which any of them was or is a party or is threatened to be made a
party by reason of the direct or indirect association by them with the
Partnership to the maximum extent permitted by applicable law.


6.4  RIGHTS OF LIMITED PARTNERS

The Limited Partners will not be personally liable for any obligations of the
Partnership nor will they have any obligation to make contributions to the
Partnership in excess of their respective Capital Contributions required under
Section 3.1 or have any liability for the repayment or discharge of the debts
and obligations of the Partnership except to the extent provided herein or as
required by law.  The Limited Partners in their capacities as such shall take no
part in the management, control or operation of the Partnership’s business and
shall have no power to bind the Partnership and no right or authority to act for
the Partnership or to vote on matters other than the matters set forth in this
Agreement or as required by applicable law.


6.5  CLASS B PARTNERS

  Except as expressly provided in this Agreement, the Class B Partners, in their
capacities as such, shall have no voting rights or rights to participate in the
management of the Partnership.


6.6  CONTRIBUTED UNITS

The General Partner may in its discretion dispose of any or all of the
Contributed Units in connection with the administration of the Option Plan,
including without limitation any exercise of cancellation of an Option or any
termination of the Plan.  Proceeds of any Special Disposition shall be
distributed in accordance with Section 4.1(c).  Proceeds of any other
disposition of Contributed Units may be disbursed at the discretion of the
General Partner.


ARTICLE VII
TRANSFERS OF PARTNERSHIP INTERESTS


7.1  TRANSFER OF LIMITED PARTNERSHIP INTERESTS


(A)   NO LIMITED PARTNER MAY TRANSFER ALL OR ANY PART OF SUCH PARTNER’S
PARTNERSHIP INTEREST TO ANY PERSON EXCEPT (I) TO A PERMITTED TRANSFEREE PURSUANT
TO SECTION 7.2, OR (II) PURSUANT TO THE TERMS OF SECTION 7.8,; PROVIDED,
HOWEVER, ANY SUCH TRANSFER UNDER (I) OR (II) ABOVE SHALL COMPLY

18


--------------------------------------------------------------------------------



WITH THE TERMS OF SECTION 7.1(B).  ANY PURPORTED TRANSFER OF A PARTNERSHIP
INTEREST OR A PORTION THEREOF IN VIOLATION OF THE TERMS OF THIS AGREEMENT SHALL
BE NULL AND VOID AND OF NO FORCE AND EFFECT.  EXCEPT UPON A TRANSFER OF ALL OF A
LIMITED PARTNER’S PARTNERSHIP INTEREST IN ACCORDANCE WITH SECTION 7.1, NO
LIMITED PARTNER SHALL HAVE THE RIGHT TO WITHDRAW AS A PARTNER OF THE
PARTNERSHIP.


(B)   AS A CONDITION TO A TRANSFER BY A CLASS A PARTNER OF ALL OR ANY PART OF
SUCH PARTNER’S PARTNERSHIP INTEREST TO A TRANSFEREE AS PERMITTED UNDER SECTION
7.1(A)(I) OR (II) (A “PARTNERSHIP TRANSFER”), SUCH PARTNER SHALL SIMULTANEOUSLY
TRANSFER (THE “MEMBERSHIP TRANSFER”) TO SUCH TRANSFEREE AN AMOUNT OF SUCH
PARTNER’S MEMBERSHIP INTEREST EQUAL TO:  (I) SUCH PARTNER’S MEMBERSHIP INTEREST,
MULTIPLIED BY (II) A PERCENTAGE EQUAL TO (1) THE PORTION OF SUCH PARTNER’S
PARTNERSHIP INTEREST (AS EVIDENCED BY CLASS A UNITS) TO BE TRANSFERRED TO SUCH
TRANSFEREE, DIVIDED BY (2) SUCH PARTNER’S PARTNERSHIP INTEREST (AS EVIDENCED BY
CLASS A UNITS) IMMEDIATELY BEFORE SUCH TRANSFER.  SIMILARLY, IN CONNECTION WITH
ANY PARTNERSHIP TRANSFER, SUCH PARTNER SHALL SIMULTANEOUSLY TRANSFER (THE “UNIT
PERCENTAGE TRANSFER”) A PROPORTIONATE SHARE OF SUCH PARTNER’S UNIT PERCENTAGE. 
IF FOR ANY REASON THE MEMBERSHIP TRANSFER AND UNIT PERCENTAGE TRANSFER DOES NOT
OCCUR SIMULTANEOUSLY WITH THE PARTNERSHIP TRANSFER, THEN THE PARTNERSHIP
TRANSFER SHALL BE NULL AND VOID AND OF NO FORCE AND EFFECT.


(C)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO LIMITED PARTNER
MAY PLEDGE, MORTGAGE OR OTHERWISE SUBJECT ITS LIMITED PARTNERSHIP INTEREST TO
ANY ENCUMBRANCE.


7.2  PERMITTED TRANSFEREES


(A)   NOTWITHSTANDING THE PROVISIONS OF SECTION 7.8, EACH LIMITED PARTNER SHALL,
SUBJECT TO SECTION 7.1(B), HAVE THE RIGHT TO TRANSFER (BUT NOT TO SUBSTITUTE THE
TRANSFEREE AS A SUBSTITUTE PARTNER IN SUCH PARTNER’S PLACE, EXCEPT IN ACCORDANCE
WITH SECTION 7.3), BY A WRITTEN INSTRUMENT, ALL OR ANY PART OF A LIMITED
PARTNER’S PARTNERSHIP INTEREST TO A PERMITTED TRANSFEREE. NOTWITHSTANDING THE
PREVIOUS SENTENCE, IF THE PERMITTED TRANSFEREE IS SUCH BECAUSE IT WAS AN
AFFILIATE OF THE TRANSFERRING LIMITED PARTNER AT THE TIME OF SUCH TRANSFER OR
THE TRANSFER WAS A PERMITTED TRANSFER UNDER CLAUSE (A) OF THE DEFINITION HEREIN
OF “PERMITTED TRANSFER” AND, AT ANY TIME AFTER SUCH TRANSFER, SUCH PERMITTED
TRANSFEREE CEASES TO BE AN AFFILIATE OF SUCH LIMITED PARTNER OR SUCH TRANSFER OR
SUCH PERMITTED TRANSFEREE CEASES TO QUALIFY UNDER SUCH CLAUSE (A) (A
“NON-QUALIFYING TRANSFEREE”), SUCH TRANSFER SHALL BE DEEMED TO NOT BE A
PERMITTED TRANSFER AND SHALL BE SUBJECT TO SECTION 7.8.  PURSUANT TO SECTION
7.8, SUCH TRANSFERRING LIMITED PARTNER OR SUCH TRANSFERRING LIMITED PARTNER’S
LEGAL REPRESENTATIVE SHALL DELIVER THE FIRST REFUSAL NOTICE PROMPTLY AFTER THE
TIME WHEN SUCH TRANSFEREE CEASES TO BE AN AFFILIATE OF SUCH TRANSFERRING LIMITED
PARTNER OR SUCH TRANSFER OR SUCH PERMITTED TRANSFEREE CEASES TO QUALIFY UNDER
CLAUSE (A) OF THE DEFINITION HEREIN OF “PERMITTED TRANSFER”, AND SUCH
TRANSFERRING LIMITED PARTNER SHALL OTHERWISE COMPLY WITH THE TERMS OF SECTION
7.8 WITH RESPECT TO SUCH TRANSFER; PROVIDED, THAT THE PURCHASE PRICE FOR SUCH
TRANSFER FOR PURPOSES OF SECTION 7.8 SHALL BE AN AMOUNT AGREED UPON BY SUCH
TRANSFERRING LIMITED PARTNER AND THE GENERAL PARTNER OR, IF SUCH LIMITED PARTNER
AND THE GENERAL PARTNER CANNOT AGREE ON A PRICE WITHIN FIVE (5) BUSINESS DAYS
AFTER DELIVERY OF THE FIRST REFUSAL NOTICE, SUCH PRICE SHALL BE THE FAIR MARKET
VALUE OF THE PARTNERSHIP INTEREST TRANSFERRED PURSUANT TO THE TRANSFER AS OF THE
DATE THE TRANSFEREE CEASED TO BE AN AFFILIATE OF SUCH TRANSFERRING LIMITED
PARTNER OR SUCH TRANSFER OR SUCH PERMITTED TRANSFEREE CEASES TO QUALIFY UNDER
CLAUSE (A) OF THE DEFINITION HEREIN OF “PERMITTED TRANSFER” (SUCH DATE, THE
“NON-QUALIFYING DATE”), AS

19


--------------------------------------------------------------------------------



DETERMINED AT THE PARTNERSHIP’S EXPENSE BY A NATIONALLY RECOGNIZED INVESTMENT
BANKING FIRM MUTUALLY SELECTED BY SUCH TRANSFERRING LIMITED PARTNER AND THE
GENERAL PARTNER.  IF SUCH TRANSFERRING LIMITED PARTNER AND THE GENERAL PARTNER
ARE UNABLE, WITHIN TEN (10) DAYS AFTER THE EXPIRATION OF SUCH FIVE (5) BUSINESS
DAY PERIOD, TO MUTUALLY AGREE UPON AN INVESTMENT BANKING FIRM, THEN EACH OF SUCH
TRANSFERRING LIMITED PARTNER AND THE GENERAL PARTNER SHALL CHOOSE A NATIONALLY
RECOGNIZED INVESTMENT BANKING FIRM AND THE TWO INVESTMENT BANKING FIRMS SO
CHOSEN SHALL CHOOSE A THIRD NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM WHICH
SHALL DETERMINE THE FAIR MARKET VALUE OF THE PARTNERSHIP INTEREST TRANSFERRED
PURSUANT TO SUCH TRANSFER AT THE PARTNERSHIP’S EXPENSE.  THE DETERMINATION OF
FAIR MARKET VALUE SHALL BE BASED ON THE VALUE THAT A WILLING BUYER WITH
KNOWLEDGE OF ALL RELEVANT FACTS WOULD PAY A WILLING SELLER FOR ALL THE
OUTSTANDING EQUITY SECURITIES OF THE PARTNERSHIP IN CONNECTION WITH AN AUCTION
FOR THE PARTNERSHIP AS A GOING CONCERN AND SHALL NOT TAKE INTO ACCOUNT ANY
ACQUISITIONS MADE BY THE PARTNERSHIP OR ITS AFFILIATES OR ANY OTHER EVENTS
SUBSEQUENT TO THE NON-QUALIFYING DATE AND SHALL NOT BE SUBJECT TO ANY DISCOUNT
FOR A SALE OF A MINORITY INTEREST.  IF SUCH TRANSFERRING LIMITED PARTNER FAILS
TO COMPLY WITH ALL THE TERMS OF SECTION 7.8, SUCH TRANSFER SHALL BE NULL AND
VOID AND OF NO FORCE AND EFFECT.  NO NON-QUALIFYING TRANSFEREE SHALL BE ENTITLED
TO RECEIVE ANY DISTRIBUTIONS FROM THE PARTNERSHIP ON OR AFTER THE NON-QUALIFYING
DATE AND ANY DISTRIBUTIONS MADE IN RESPECT OF THE PARTNERSHIP INTERESTS ON OR
AFTER THE NON-QUALIFYING DATE AND HELD BY SUCH NON-QUALIFYING TRANSFEREE SHALL
BE PAID TO THE LIMITED PARTNER WHO TRANSFERRED SUCH PARTNERSHIP INTERESTS OR
OTHERWISE TO THE RIGHTFUL OWNER THEREOF AS REASONABLY, DETERMINED BY THE GENERAL
PARTNER.


(B)   UNLESS AND UNTIL ADMITTED AS A SUBSTITUTE LIMITED PARTNER PURSUANT TO
SECTION 7.3, A TRANSFEREE OF A LIMITED PARTNER’S PARTNERSHIP INTEREST, IN WHOLE
OR IN PART, SHALL BE AN ASSIGNEE WITH RESPECT TO SUCH TRANSFERRED PARTNERSHIP
INTEREST AND SHALL NOT BE ENTITLED TO BECOME, OR TO EXERCISE THE RIGHTS OF, A
LIMITED PARTNER, INCLUDING THE RIGHT TO VOTE, THE RIGHT TO REQUIRE ANY
INFORMATION OR ACCOUNTING OF THE PARTNERSHIP’S BUSINESS, OR THE RIGHT TO INSPECT
THE PARTNERSHIP’S BOOKS AND RECORDS.  SUCH TRANSFEREE SHALL ONLY BE ENTITLED TO
RECEIVE, TO THE EXTENT OF THE PARTNERSHIP INTEREST TRANSFERRED TO SUCH
TRANSFEREE, THE SHARE OF DISTRIBUTIONS AND PROFITS, INCLUDING DISTRIBUTIONS
REPRESENTING THE RETURN OF CAPITAL CONTRIBUTIONS, TO WHICH THE TRANSFEROR WOULD
OTHERWISE BE ENTITLED WITH RESPECT TO THE TRANSFERRED PARTNERSHIP INTEREST. 
SUBJECT TO THE PROVISIONS OF SECTION 6.1(B), THE TRANSFEROR SHALL HAVE THE RIGHT
TO VOTE SUCH TRANSFERRED PARTNERSHIP INTEREST UNTIL THE TRANSFEREE IS ADMITTED
TO THE PARTNERSHIP AS A SUBSTITUTE LIMITED PARTNER WITH RESPECT TO THE
TRANSFERRED PARTNERSHIP INTEREST.


7.3  SUBSTITUTE LIMITED PARTNERS

No transferee of all or part of a Limited Partner’s Partnership Interest shall
become a substitute Limited Partner in place of the transferor unless and until:


(A)   SUCH TRANSFER IS IN COMPLIANCE WITH THE TERMS OF SECTION 7.1;


(B)   THE TRANSFEREE HAS EXECUTED AN INSTRUMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE GENERAL PARTNER ACCEPTING AND ADOPTING, AND AGREEING TO BE
BOUND BY, THE TERMS AND PROVISIONS OF THE CERTIFICATE AND THIS AGREEMENT; AND


(C)   THE TRANSFEREE HAS CAUSED TO BE PAID ALL REASONABLE EXPENSES OF THE
PARTNERSHIP IN CONNECTION WITH THE ADMISSION OF THE TRANSFEREE AS A SUBSTITUTE
LIMITED PARTNER.

20


--------------------------------------------------------------------------------


Upon satisfaction of all the foregoing conditions with respect to a particular
transferee, the General Partner shall cause the books and records of the
Partnership to reflect the admission of the transferee as a substitute Limited
Partner to the extent of the Transferred Partnership Interest held by such
transferee.


7.4  EFFECT OF ADMISSION AS A SUBSTITUTE LIMITED PARTNER

A transferee who has become a substitute Limited Partner has, to the extent of
the Transferred Partnership Interest, all the rights, powers and benefits of,
and is subject to the obligations, restrictions and liabilities of a Partner
under, the Certificate, this Agreement and the Act.  Upon admission of a
transferee as a substitute Limited Partner, the transferor of the Partnership
Interest so held by the substitute Limited Partner shall cease to be a Partner
of the Partnership to the extent of such Transferred Partnership Interest.


7.5  CONSENT

Each Partner hereby agrees that upon satisfaction of the terms and conditions of
this Article VII with respect to any proposed Transfer, the transferee may be
admitted as a Partner without any further action by a Partner hereunder.


7.6  NO DISSOLUTION

If a Limited Partner Transfers all of its Partnership Interest pursuant to this
Article VII and the transferee of such Partnership Interest is admitted as a
Limited Partner pursuant to Section 7.3, such Person shall be admitted to the
Partnership as a Partner effective on the effective date of the Transfer and the
Partnership shall not dissolve pursuant to Section 8.1.


7.7  ADDITIONAL LIMITED PARTNERS

Subject to Section 3.2, any Person acceptable to the General Partner may become
an additional Limited Partner of the Partnership for such consideration as the
General Partner shall determine, provided that such additional Limited Partner
complies with all the requirements of a transferee under Section 7.3(b) and (c).


7.8  RIGHT OF FIRST REFUSAL

The Class A Partners shall have the following right of first refusal:


(A)          IF AT ANY TIME ANY OF THE CLASS A PARTNERS (A “SELLING PARTNER”)
HAS RECEIVED AND WISHES TO ACCEPT A BONA FIDE OFFER (THE “OFFER”) FOR CASH FROM
A THIRD PARTY (THE “OFFEROR”) FOR ALL OR PART OF SUCH SELLING PARTNER’S
PARTNERSHIP INTEREST (AND A PROPORTIONATE AMOUNT OF SUCH SELLING PARTNER’S
MEMBERSHIP INTEREST AND UNIT PERCENTAGE IN ACCORDANCE WITH SECTION 7.1(B)), SUCH
SELLING PARTNER SHALL GIVE NOTICE THEREOF (THE “FIRST REFUSAL NOTICE”) TO EACH
OF THE OTHER PARTNERS, OTHER THAN ANY NON-PURCHASING PARTNERS (AS HEREINAFTER
DEFINED) AND ANY CLASS B PARTNERS, AND THE PARTNERSHIP.  THE FIRST REFUSAL
NOTICE SHALL STATE THE PORTION OF THE SELLING PARTNER’S PARTNERSHIP INTEREST AND
MEMBERSHIP INTEREST THAT THE SELLING PARTNER WISHES TO SELL (THE “OPTIONED
INTEREST”), THE PRICE AND ALL OTHER MATERIAL TERMS OF THE OFFER, THE NAME OF THE
OFFEROR, AND CERTIFICATION FROM THE SELLING PARTNER AFFIRMING THAT THE OFFER IS
BONA FIDE AND THAT THE

21


--------------------------------------------------------------------------------



DESCRIPTION THEREOF IS TRUE AND CORRECT, AND THAT THE OFFEROR HAS STATED THAT IT
WILL PURCHASE THE OPTIONED INTEREST IF THE RIGHTS OF FIRST REFUSAL HEREIN
DESCRIBED ARE NOT EXERCISED.


(B)         EACH OF THE CLASS A PARTNERS OTHER THAN THE SELLING PARTNER, ANY
NON-PURCHASING PARTNER (THE “NON-SELLING PARTNERS”) SHALL HAVE THE RIGHT
EXERCISABLE BY NOTICE (AN “ACCEPTANCE NOTICE”) GIVEN TO THE SELLING PARTNER AND
THE PARTNERSHIP WITHIN TWENTY (20) DAYS AFTER RECEIPT OF THE FIRST REFUSAL
NOTICE, TO AGREE THAT IT WILL PURCHASE UP TO 100% OF THE OPTIONED INTEREST ON
THE TERMS SET FORTH IN THE FIRST REFUSAL NOTICE; PROVIDED, HOWEVER, IF THE
NON-SELLING PARTNERS IN THE AGGREGATE DESIRE TO PURCHASE MORE THAN 100% OF THE
OPTIONED INTEREST, EACH SUCH NON-SELLING PARTNER’S RIGHT TO PURCHASE THE
OPTIONED INTEREST SHALL BE REDUCED (PRO RATA BASED ON THE PERCENTAGE OF THE
OPTIONED INTEREST FOR WHICH SUCH NON-SELLING PARTNER HAS EXERCISED ITS RIGHT TO
PURCHASE HEREUNDER COMPARED TO ALL OTHER NON-SELLING PARTNERS, BUT NOT BELOW
SUCH NON-SELLING PARTNER’S PRO RATA SHARE (BASED ON THE NUMBER OF CLASS A UNITS
HELD BY SUCH NON-SELLING PARTNER AND THE AGGREGATE NUMBER OF CLASS A UNITS HELD
BY ALL NON-SELLING PARTNERS WHO HAVE EXERCISED THEIR RIGHT TO PURCHASE) SO THAT
SUCH NON-SELLING PARTNERS PURCHASE NO MORE THAN 100% OF THE OPTIONED INTEREST. 
IF A NON-SELLING PARTNER DOES NOT SUBMIT AN ACCEPTANCE NOTICE WITHIN THE TWENTY
(20) DAY PERIOD SET FORTH IN THIS SECTION 7.8(B), SUCH NON-SELLING PARTNER SHALL
BE DEEMED TO HAVE REJECTED THE OFFER TO PURCHASE ANY PORTION OF THE OPTIONED
INTEREST.


(C)          IF THE NON-SELLING PARTNERS DO NOT IN THE AGGREGATE EXERCISE THE
RIGHT TO PURCHASE ALL OF THE OPTIONED INTEREST BY THE EXPIRATION OF THE TWENTY
(20) DAY PERIOD SET FORTH IN SECTION 7.8(B), THEN ANY ACCEPTANCE NOTICE SHALL BE
VOID AND OF NO EFFECT, AND THE SELLING PARTNER SHALL BE ENTITLED TO COMPLETE THE
PROPOSED SALE AT ANY TIME IN THE THIRTY (30) DAY PERIOD COMMENCING ON THE DATE
OF THE FIRST REFUSAL NOTICE, BUT ONLY UPON THE TERMS SET FORTH IN THE FIRST
REFUSAL NOTICE.  IF NO SUCH SALE IS COMPLETED IN SUCH THIRTY (30) DAY PERIOD,
THE PROVISIONS HEREOF SHALL APPLY AGAIN TO ANY PROPOSED SALE OF THE OPTIONED
INTEREST.


(D)         IF ANY NON-SELLING PARTNER EXERCISES THE RIGHT TO PURCHASE THE
OPTIONED INTEREST AS PROVIDED HEREIN AND SUCH NON-SELLING PARTNER(S) HAVE
ELECTED TO PURCHASE ALL OF THE OPTIONED INTEREST, THE PURCHASE OF SUCH OPTIONED
INTEREST SHALL BE COMPLETED WITHIN THE THIRTY (30) DAY PERIOD COMMENCING ON THE
DATE OF DELIVERY OF THE FIRST REFUSAL NOTICE ON THE TERMS SET FORTH IN THE FIRST
REFUSAL NOTICE.  IF SUCH NON-SELLING PARTNER DOES NOT CONSUMMATE THE PURCHASE OF
SUCH OPTIONED INTEREST, (X) THE SELLING PARTNER SHALL BE ENTITLED TO ALL
EXPENSES OF COLLECTION AND (Y) SUCH NON-SELLING PARTNER SHALL BE DEEMED A
“NON-PURCHASING PARTNER” FOR THE DURATION OF THIS AGREEMENT.


(E)          NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
CLASS B PARTNER SHALL HAVE ANY RIGHT TO TRANSFER ANY CLASS B UNITS OR TO
PURCHASE ANY CLASS A UNITS PURSUANT TO THIS SECTION 7.8.


ARTICLE VIII
DISSOLUTION AND LIQUIDATION


8.1  DISSOLUTION OF PARTNERSHIP


(A)          THE PARTNERSHIP SHALL BE DISSOLVED AND ITS AFFAIRS WOUND UP UPON
THE FIRST TO OCCUR OF THE FOLLOWING EVENTS:

22


--------------------------------------------------------------------------------


(I)                                  THE WRITTEN ELECTION OF THE GENERAL
PARTNER, IN ITS SOLE DISCRETION, TO DISSOLVE THE PARTNERSHIP;

(II)                               THE OCCURRENCE OF ANY EVENT THAT RESULTS IN
THE GENERAL PARTNER CEASING TO BE THE GENERAL PARTNER OF THE PARTNERSHIP UNDER
THE ACT, PROVIDED THAT THE PARTNERSHIP WILL NOT BE DISSOLVED AND REQUIRED TO BE
WOUND UP IN CONNECTION WITH ANY SUCH EVENT IF (A) AT THE TIME OF THE OCCURRENCE
OF SUCH EVENT THERE IS AT LEAST ONE REMAINING GENERAL PARTNER OF THE PARTNERSHIP
WHO IS HEREBY AUTHORIZED TO AND DOES CARRY ON THE BUSINESS OF THE PARTNERSHIP,
OR (B) WITHIN 90 DAYS AFTER THE OCCURRENCE OF SUCH EVENT, ALL OF THE CLASS A
PARTNERS AGREE IN WRITING TO CONTINUE THE BUSINESS OF THE PARTNERSHIP AND TO THE
APPOINTMENT, EFFECTIVE AS OF THE DATE OF SUCH EVENT, IF REQUIRED, OF ONE OR MORE
ADDITIONAL GENERAL PARTNERS OF THE PARTNERSHIP;

(III)                            THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE PARTNERSHIP AND THE RECEIPT AND DISTRIBUTION OF ALL THE PROCEEDS
THEREFROM;

(IV)                           AT ANY TIME THAT THERE ARE NO LIMITED PARTNERS OF
THE PARTNERSHIP, UNLESS THE BUSINESS OF THE PARTNERSHIP IS CONTINUED IN
ACCORDANCE WITH THE ACT; AND

(V)                              THE ENTRY OF A DECREE OF JUDICIAL DISSOLUTION
UNDER SECTION 17-802 OF THE ACT.


(B)         THE WITHDRAWAL, DEATH, DISSOLUTION, RETIREMENT, RESIGNATION,
EXPULSION, LIQUIDATION OR BANKRUPTCY OF A PARTNER, THE ADMISSION TO THE
PARTNERSHIP OF A NEW GENERAL PARTNER OR LIMITED PARTNER, THE WITHDRAWAL OF A
PARTNER FROM THE PARTNERSHIP, OR THE TRANSFER BY A PARTNER OF ITS PARTNERSHIP
INTEREST TO A THIRD PARTY SHALL NOT, IN AND OF ITSELF, CAUSE THE PARTNERSHIP TO
DISSOLVE.


8.2  FINAL ACCOUNTING

Upon dissolution and winding up of the Partnership, an accounting will be made
of the accounts of the Partnership and each Partner and of the Partnership’s
assets, liabilities and operations from the date of the last previous accounting
to the date of such dissolution.


8.3  DISTRIBUTIONS FOLLOWING DISSOLUTION AND TERMINATION


(A)          LIQUIDATING TRUSTEE.  UPON THE DISSOLUTION OF THE PARTNERSHIP, SUCH
PARTY AS IS DESIGNATED BY THE GENERAL PARTNER WILL ACT AS LIQUIDATING TRUSTEE OF
THE PARTNERSHIP (THE “LIQUIDATING TRUSTEE”) AND PROCEED TO WIND UP THE BUSINESS
AND AFFAIRS OF THE PARTNERSHIP IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
AND APPLICABLE LAW.  THE LIQUIDATING TRUSTEE WILL USE ITS REASONABLE BEST
EFFORTS TO SELL ALL PARTNERSHIP ASSETS (EXCEPT CASH) IN THE EXERCISE OF ITS BEST
JUDGMENT UNDER THE CIRCUMSTANCES THEN PRESENTED, THAT IT DEEMS IN THE BEST
INTEREST OF THE PARTNERS.  THE LIQUIDATING TRUSTEE WILL ATTEMPT TO CONVERT ALL
ASSETS OF THE PARTNERSHIP TO CASH SO LONG AS IT CAN DO SO CONSISTENTLY WITH
PRUDENT BUSINESS PRACTICE.  THE PARTNERS AND THEIR RESPECTIVE DESIGNEES WILL
HAVE THE RIGHT TO PURCHASE ANY PARTNERSHIP PROPERTY TO BE SOLD ON LIQUIDATION,
PROVIDED THAT THE TERMS ON WHICH SUCH SALE IS MADE ARE NO LESS FAVORABLE THAN
WOULD OTHERWISE BE AVAILABLE FROM THIRD PARTIES.  THE GAINS AND LOSSES FROM THE
SALE OF THE PARTNERSHIP

23


--------------------------------------------------------------------------------



ASSETS, TOGETHER WITH ALL OTHER REVENUE, INCOME, GAIN, DEDUCTION, EXPENSE, LOSS
AND CREDIT DURING THE PERIOD, WILL BE ALLOCATED IN ACCORDANCE WITH ARTICLE V.  A
REASONABLE AMOUNT OF TIME SHALL BE ALLOWED FOR THE PERIOD OF WINDING UP IN LIGHT
OF PREVAILING MARKET CONDITIONS AND SO AS TO AVOID UNDUE LOSS IN CONNECTION WITH
ANY SALE OF PARTNERSHIP ASSETS.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT DURING THE PERIOD OF WINDING UP.  IN ADDITION, UPON REQUEST OF THE
GENERAL PARTNER AND IF THE LIQUIDATING TRUSTEE DETERMINES THAT IT WOULD BE
IMPRUDENT TO DISPOSE OF ANY NON-CASH ASSETS OF THE PARTNERSHIP, SUCH ASSETS MAY
BE DISTRIBUTED IN KIND TO THE PARTNERS IN LIEU OF CASH, PROPORTIONATELY TO THEIR
RIGHT TO RECEIVE CASH DISTRIBUTIONS HEREUNDER.


(B)         ACCOUNTING.  THE LIQUIDATING TRUSTEE WILL THEN CAUSE PROPER
ACCOUNTING TO BE MADE OF THE CAPITAL ACCOUNT OF EACH PARTNER, INCLUDING
RECOGNITION OF ANY UNREALIZED GAIN OR LOSS ON ANY ASSET TO BE DISTRIBUTED IN
KIND AS IF SUCH ASSET HAD BEEN SOLD FOR CONSIDERATION EQUAL TO THE FAIR MARKET
VALUE OF THE ASSET AT THE TIME OF THE DISTRIBUTION.


(C)          LIQUIDATING DISTRIBUTIONS.  IN SETTLING ACCOUNTS AFTER DISSOLUTION
OF THE PARTNERSHIP, THE ASSETS OF THE PARTNERSHIP SHALL BE PAID TO CREDITORS OF
THE PARTNERSHIP AND DISTRIBUTED TO THE PARTNERS IN THE FOLLOWING ORDER:

(I)                               TO CREDITORS OF THE PARTNERSHIP (INCLUDING
PARTNERS) IN THE ORDER OF PRIORITY AS PROVIDED BY LAW WHETHER BY PAYMENT OR THE
MAKING OF REASONABLE PROVISION FOR PAYMENT THEREOF, AND IN CONNECTION THEREWITH
THERE SHALL BE WITHHELD SUCH REASONABLE RESERVES FOR CONTINGENT, CONDITIONED OR
UNCONDITIONED LIABILITIES AS THE LIQUIDATING TRUSTEE IN ITS REASONABLE
DISCRETION DEEMS ADEQUATE, SUCH RESERVES (OR BALANCES THEREOF) TO BE HELD AND
DISTRIBUTED IN SUCH MANNER AND AT SUCH TIMES AS THE LIQUIDATING TRUSTEE, IN ITS
DISCRETION, DEEMS REASONABLY ADVISABLE; PROVIDED, HOWEVER, THAT SUCH AMOUNTS BE
MAINTAINED IN A SEPARATE BANK ACCOUNT AND THAT ANY AMOUNTS IN SUCH BANK ACCOUNT
REMAINING AFTER THREE YEARS BE DISTRIBUTED TO THE PARTNERS OR THEIR SUCCESSORS
AND ASSIGNS AS IF SUCH AMOUNT HAD BEEN AVAILABLE FOR DISTRIBUTION UNDER SECTION
8.3(C)(II); AND THEN

(II)                            (A)  FIRST, AN AMOUNT EQUAL TO PARTNERSHIP
CAPITAL, 1% TO THE GENERAL PARTNER AND 99% TO THE CLASS A PARTNERS PRO RATA
BASED ON THE NUMBER OF CLASS A UNITS HELD; AND

(B)  Second, any remaining amounts, 1% to the General Partner and 99% to the
Class A Partners and the Class B Partners, pro rata, based on the number of
Class A Units, Earned Units and/or Vested Units held.

(III)                         ANY DISTRIBUTION TO THE PARTNERS IN LIQUIDATION OF
THE PARTNERSHIP SHALL BE MADE BY THE LATER OF THE END OF THE TAXABLE YEAR IN
WHICH THE LIQUIDATION OCCURS OR 90 DAYS AFTER THE DATE OF SUCH LIQUIDATION.  FOR
PURPOSES OF THE PRECEDING SENTENCE, THE TERM “LIQUIDATION” SHALL HAVE THE SAME
MEANING AS SET FORTH IN REGULATION SECTION 1.704-2(B)(2)(II) AS IN EFFECT AT
SUCH TIME AND LIQUIDATING DISTRIBUTIONS SHALL BE FURTHER DEEMED TO BE MADE
PURSUANT TO THIS AGREEMENT UPON THE EVENT OF A LIQUIDATION AS DEFINED IN SUCH
REGULATION FOR WHICH NO ACTUAL LIQUIDATION OCCURS WITH A DEEMED RECONTRIBUTION
BY THE

24


--------------------------------------------------------------------------------


PARTNERS OF SUCH DEEMED LIQUIDATING DISTRIBUTIONS TO THE CONTINUING PARTNERSHIP
PURSUANT TO THIS AGREEMENT.


(D)         PROFITS AND LOSSES ARISING FROM THE DISSOLUTION AND TERMINATION OF
THE PARTNERSHIP SHALL BE ALLOCATED AMONG THE PARTNERS SO THAT AFTER SUCH
ALLOCATIONS AND THE OTHER ALLOCATIONS UNDER THIS AGREEMENT, TO THE MAXIMUM
EXTENT POSSIBLE, THE FINAL CAPITAL ACCOUNT BALANCES OF THE MEMBER ARE AT LEVELS
WHICH WOULD PERMIT LIQUIDATING DISTRIBUTIONS, IF MADE IN ACCORDANCE WITH SUCH
FINAL CAPITAL ACCOUNT BALANCES, TO BE EQUAL TO THE DISTRIBUTIONS TO BE MADE
UNDER SECTION 8.3(C)(II).


(E)          NO THIRD PARTY BENEFIT.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THIS SECTION 8.3, ARE INTENDED SOLELY TO BENEFIT
THE PARTNERS AND, TO THE FULLEST EXTENT PERMITTED BY LAW, SHALL NOT BE CONSTRUED
AS CONFERRING ANY BENEFIT UPON ANY CREDITOR OF THE PARTNERSHIP, AND NO SUCH
CREDITOR OF THE PARTNERSHIP SHALL BE A THIRD-PARTY BENEFICIARY OF THIS
AGREEMENT, AND NO PARTNER SHALL HAVE ANY DUTY OR OBLIGATION TO ANY CREDITOR OF
THE PARTNERSHIP TO ISSUE ANY CALL FOR CAPITAL PURSUANT TO THIS AGREEMENT.


8.4  TERMINATION OF THE PARTNERSHIP

The Partnership shall terminate when all assets of the Partnership, after
payment or due provision for all debts, liabilities and obligations of the
Partnership, shall have been distributed to the Partners in the manner provided
for in this Article VIII, and the Certificate shall have been canceled in the
manner required by the Act.


8.5  NO ACTION FOR DISSOLUTION


THE LIMITED PARTNERS ACKNOWLEDGE THAT IRREPARABLE DAMAGE WOULD BE DONE TO THE
GOODWILL AND REPUTATION OF THE PARTNERSHIP IF ANY LIMITED PARTNER SHOULD BRING
AN ACTION IN COURT TO DISSOLVE THE PARTNERSHIP UNDER CIRCUMSTANCES WHERE
DISSOLUTION IS NOT REQUIRED BY SECTION 8.1.  ACCORDINGLY, EXCEPT WHERE THE
GENERAL PARTNER HAS FAILED TO CAUSE THE LIQUIDATION OF THE PARTNERSHIP AS
REQUIRED BY SECTION 8.1 AND EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 17-802,
EACH LIMITED PARTNER HEREBY TO THE FULLEST EXTENT PERMITTED BY LAW WAIVES AND
RENOUNCES HIS RIGHT TO INITIATE LEGAL ACTION TO SEEK DISSOLUTION OF THE
PARTNERSHIP OR TO SEEK THE APPOINTMENT OF A RECEIVER OR TRUSTEE TO WIND UP THE
AFFAIRS OF THE PARTNERSHIP, EXCEPT IN THE CASES OF FRAUD, VIOLATION OF LAW, BAD
FAITH, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR WILLFUL VIOLATION OF THIS
AGREEMENT.


ARTICLE IX
ACCOUNTING; BOOKS AND RECORDS


9.1  FISCAL YEAR AND ACCOUNTING METHOD


THE FISCAL YEAR AND TAXABLE YEAR OF THE PARTNERSHIP SHALL BE THE CALENDAR YEAR. 
THE PARTNERSHIP SHALL USE AN ACCRUAL METHOD OF ACCOUNTING.


9.2  BOOKS AND RECORDS

The Partnership shall maintain at its principal office, or such other office as
may be determined by the General Partner, all the following:

25


--------------------------------------------------------------------------------



(A)          A CURRENT LIST OF THE FULL NAME AND LAST KNOWN BUSINESS OR
RESIDENCE ADDRESS OF EACH PARTNER, TOGETHER WITH INFORMATION REGARDING THE
AMOUNT OF CASH AND A DESCRIPTION AND STATEMENT OF THE AGREED VALUE OF ANY OTHER
PROPERTY OR SERVICES CONTRIBUTED BY EACH PARTNER AND WHICH EACH PARTNER HAS
AGREED TO CONTRIBUTE IN THE FUTURE, AND THE DATE ON WHICH EACH PARTNER BECAME A
PARTNER OF THE PARTNERSHIP;


(B)         A COPY OF THE CERTIFICATE AND THIS AGREEMENT, INCLUDING ANY AND ALL
AMENDMENTS TO EITHER THEREOF, TOGETHER WITH EXECUTED COPIES OF ANY POWERS OF
ATTORNEY PURSUANT TO WHICH THE CERTIFICATE, THIS AGREEMENT, OR ANY AMENDMENTS
HAVE BEEN EXECUTED;


(C)          COPIES OF THE PARTNERSHIP’S FEDERAL, STATE, AND LOCAL INCOME TAX OR
INFORMATION RETURNS AND REPORTS, IF ANY, WHICH SHALL BE RETAINED FOR AT LEAST
SIX FISCAL YEARS;


(D)         THE FINANCIAL STATEMENTS OF THE PARTNERSHIP; AND


(E)          THE PARTNERSHIP’S BOOKS AND RECORDS.


9.3  DELIVERY TO PARTNERS; INSPECTION

Upon the request of any Limited Partner, for any purpose reasonably related to
such Partner’s interest as a partner of the Partnership, the General Partner
shall cause to be made available to the requesting Partner the information
required to be maintained by clauses (a) through (e) of Section 9.2 and such
other information regarding the business and affairs and financial condition of
the Partnership as any Partner may reasonably request.


9.4  FINANCIAL STATEMENTS

The General Partner shall cause to be prepared for the Partners at least
annually, at the Partnership’s expense, financial statements of the Partnership,
and its subsidiaries, prepared in accordance with generally accepted accounting
principles and audited by a nationally recognized accounting firm.  The
financial statements so furnished shall include a balance sheet, statement of
income or loss, statement of cash flows, and statement of Partners’ equity.  In
addition, the General Partner shall provide on a timely basis to the Partners
monthly and quarterly financials, statements of cash flow, any available
internal budgets or forecast or other available financial reports, as well as
any reports or notices as are provided by the Partnership, or any of its
Subsidiaries to any financial institution.  The requirements of Section 9.2(d)
and this Section 9.4 shall be deemed satisfied so long as (i) the Master Limited
Partnership files annual reports on Form 10-K and quarterly reports on Form
10-Q, (ii) the Master Limited Partnership files or furnishes “guidance” 8-K’s on
a quarterly basis and (iii) the Master Limited Partnership annually files an 8-K
attaching a balance sheet of the Partnership.


9.5  FILINGS

At the Partnership’s expense, the General Partner shall cause the income tax
returns for the Partnership to be prepared and timely filed with the appropriate
authorities and to have prepared and to furnish to each Partner such information
with respect to the Partnership as is necessary (or as may be reasonably
requested by a Partner) to enable the Partners to prepare their

26


--------------------------------------------------------------------------------


Federal, state and local income tax returns.  The General Partner, at the
Partnership’s expense, shall also cause to be prepared and timely filed, with
appropriate Federal, state and local regulatory and administrative bodies, all
reports required to be filed by the Partnership with those entities under then
current applicable laws, rules, and regulations.  The reports shall be prepared
on the accounting or reporting basis required by the regulatory bodies.


9.6  NON-DISCLOSURE

Each Limited Partner agrees that, except as otherwise consented to by the
General Partner in writing, all non-public and confidential information
furnished to it pursuant to this Agreement will be kept confidential and will
not be disclosed by such Partner, or by any of its agents, representatives, or
employees, in any manner whatsoever, in whole or in part, except that (a) each
Partner shall be permitted to disclose such information to those of its agents,
representatives, and employees who need to be familiar with such information in
connection with such Partner’s investment in the Partnership (collectively,
“Representatives”) and are apprised of the confidential nature of such
information, (b) each Partner shall be permitted to disclose information to the
extent required by law, legal process or regulatory requirements, so long as
such Partner shall have used its reasonable efforts to first afford the
Partnership with a reasonable opportunity to contest the necessity of disclosing
such information, (c) each Partner shall be permitted to disclose such
information to possible purchasers of all or a portion of the Partner’s
Partnership Interest, provided that such prospective purchaser shall execute a
suitable confidentiality agreement in a form approved by the General Partner and
containing terms not less restrictive than the terms set forth herein, and (d)
each Partner shall be permitted to disclose information to the extent necessary
for the enforcement of any right of such Partner arising under this Agreement. 
Each Partner shall be responsible for any breach of this Section 9.6 by any of
its Representatives.


ARTICLE X
NON-COMPETITION


10.1  NON-COMPETITION

Each of the Limited Partners hereby acknowledges that the Partnership and the
Master Limited Partnership operate in a competitive business and compete with
other Persons operating in the midstream segment of the oil and gas industry for
acquisition opportunities.  Each of the Limited Partners agrees that during the
period that it is a Limited Partner, it shall not, directly or indirectly, use
any of the confidential information it receives as a Limited Partner to compete,
or to engage in or become interested financially in as a principal, employee,
partner, shareholder, agent, manager, owner, advisor, lender, guarantor of any
Person that competes in North America with the business conducted by the General
Partner, the Partnership and the Master Limited Partnership Each of the Limited
Partners also acknowledges that EnCap Investments L.L.C. and Persons that it
controls (“EnCap”), Kayne Anderson Capital Advisors L.P. and its Affiliates
(“Kayne Anderson”) and Wachovia and its affiliates make and manage investments
in the energy industry in the ordinary course of business (such investments
“Institutional Investments”).  The Limited Partners agree that EnCap, Kayne
Anderson and Wachovia and its affiliates may make Institutional Investments,
even if such Institutional Investments are competitive with the Partnership’s
and its Subsidiaries’ business, so long as such Institutional

27


--------------------------------------------------------------------------------


Investments are not in violation of the provisions of Section 9.6 or the second
sentence of this Section 10.1 or obligations owed to the Partnership under
applicable law with respect to usurption of an opportunity legally belonging to
the Partnership or its Subsidiaries.  Each of the Limited Partners confirms that
the restrictions in this Section 10.1 are reasonable and valid and all defenses
to the strict enforcement thereof are hereby waived by each of the Limited
Partners.


10.2  DAMAGES


EACH OF THE LIMITED PARTNERS ACKNOWLEDGES THAT DAMAGES MAY NOT BE AN ADEQUATE
COMPENSATION FOR THE LOSSES WHICH MAY BE SUFFERED BY THE PARTNERSHIP AS A RESULT
OF THE BREACH BY SUCH LIMITED PARTNER OF THE COVENANTS CONTAINED IN THIS ARTICLE
X AND THAT THE PARTNERSHIP SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF WITH
RESPECT TO ANY SUCH BREACH IN LIEU OF OR IN ADDITION TO ANY RECOURSE IN DAMAGES
WITHOUT THE POSTING OF A BOND OR OTHER SECURITY.


10.3  LIMITATIONS


IN THE EVENT THAT A COURT OF COMPETENT JURISDICTION DECIDES THAT THE LIMITATIONS
SET FORTH IN SECTION 10.1 HEREOF ARE TOO BROAD, SUCH LIMITATIONS SHALL BE
REDUCED TO THOSE LIMITATIONS THAT SUCH COURT DEEMS REASONABLE.


ARTICLE XI
GENERAL PROVISIONS


11.1  WAIVER OF DEFAULT


NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY THE PARTNERSHIP OR A PARTNER WITH
RESPECT TO ANY BREACH OR DEFAULT BY THE PARTNERSHIP OR A PARTNER HEREUNDER SHALL
BE DEEMED OR CONSTRUED TO BE A CONSENT OR WAIVER WITH RESPECT TO ANY OTHER
BREACH OR DEFAULT BY ANY PARTY OF THE SAME PROVISION OR ANY OTHER PROVISION OF
THIS AGREEMENT.  FAILURE ON THE PART OF THE PARTNERSHIP OR A PARTNER TO COMPLAIN
OF ANY ACT OR FAILURE TO ACT OF THE PARTNERSHIP OR A PARTNER OR TO DECLARE SUCH
PARTY IN DEFAULT SHALL NOT BE DEEMED OR CONSTITUTE A WAIVER BY THE PARTNERSHIP
OR THE PARTNER OF ANY RIGHTS HEREUNDER.


11.2  AMENDMENT OF PARTNERSHIP AGREEMENT


(A)          EXCEPT AS OTHERWISE EXPRESSLY PROVIDED ELSEWHERE IN THIS AGREEMENT,
THIS AGREEMENT SHALL NOT BE ALTERED, MODIFIED OR CHANGED EXCEPT BY AN AMENDMENT
APPROVED BY THE GENERAL PARTNER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THIS AGREEMENT MAY BE AMENDED WITHOUT THE CONSENT OR APPROVAL OF ANY
LIMITED PARTNER, INCLUDING ANY CLASS B PARTNER.


(B)         IN ADDITION TO ANY AMENDMENTS OTHERWISE AUTHORIZED HEREIN, THE
GENERAL PARTNER MAY MAKE ANY AMENDMENTS TO ANY OF THE SCHEDULES TO THIS
AGREEMENT FROM TIME TO TIME TO REFLECT TRANSFERS OF PARTNERSHIP INTERESTS AND
ISSUANCES OF ADDITIONAL PARTNERSHIP INTERESTS.  COPIES OF SUCH AMENDMENTS SHALL
BE DELIVERED TO THE PARTNERS PROMPTLY UPON EXECUTION THEREOF.


(C)          THE GENERAL PARTNER SHALL CAUSE TO BE PREPARED AND FILED ANY
AMENDMENT TO THE CERTIFICATE THAT MAY BE REQUIRED TO BE FILED UNDER THE ACT AS A
CONSEQUENCE OF ANY AMENDMENT TO THIS AGREEMENT.

28


--------------------------------------------------------------------------------



(D)         ANY MODIFICATION OR AMENDMENT TO THIS AGREEMENT OR THE CERTIFICATE
MADE IN ACCORDANCE WITH THIS SECTION 11.2 SHALL BE BINDING ON ALL PARTNERS.


11.3  NO THIRD PARTY RIGHTS

Except as provided in Section 6.2 and Section 6.3, none of the provisions
contained in this Agreement shall be for the benefit of or enforceable by any
third parties, including creditors of the Partnership.


11.4  SEVERABILITY

In the event any provision of this Agreement is held to be illegal, invalid or
unenforceable to any extent, the legality, validity and enforceability of the
remainder of this Agreement shall not be affected thereby and shall remain in
full force and effect and shall be enforced to the greatest extent permitted by
law.


11.5  NATURE OF INTEREST IN THE PARTNERSHIP

A Partner’s Partnership Interest shall be personal property for all purposes.


11.6  BINDING AGREEMENT


SUBJECT TO THE RESTRICTIONS ON THE DISPOSITION OF PARTNERSHIP INTERESTS HEREIN
CONTAINED, THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO
THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.


11.7  HEADINGS

The headings of the sections of this Agreement are for convenience only and
shall not be considered in construing or interpreting any of the terms or
provisions hereof.


11.8  WORD MEANINGS

The words “herein”, “hereinafter”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.  The singular shall include the plural,
and vice versa, unless the context otherwise requires.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  When verbs are used as
nouns, the nouns correspond to such verbs and vice-versa.


11.9  COUNTERPARTS

This Agreement may be executed in several counterparts, all of which together
shall constitute one agreement binding on all parties hereto, notwithstanding
that all the parties have not signed the same counterpart.

29


--------------------------------------------------------------------------------



11.10  ENTIRE AGREEMENT

This Agreement contains the entire agreement between the parties hereto and
thereto and supersedes all prior writings or agreements with respect to the
subject matter hereof.


11.11  PARTITION

The Partners agree that the Property is not and will not be suitable for
partition.  Accordingly, each of the Partners hereby irrevocably waives any and
all right such Partner may have to maintain any action for partition of any of
the Property.  No Partner shall have any right to any specific assets of the
Partnership upon the liquidation of, or any distribution from, the Partnership.


11.12  GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE

This Agreement shall be construed according to and governed by the laws of the
State of Delaware without regard to principles of conflict of laws.  The parties
hereby submit to the exclusive jurisdiction and venue of the state courts of
Harris County, Texas or to the Court of Chancery of the State of Delaware and
the United States District Court for the Southern District of Texas and of the
United States District Court for the District of Delaware, as the case may be,
and agree that the Partnership or Partners may, at their option, enforce their
rights hereunder in such courts.

SIGNATURE PAGE

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
day and year first above written.

 

GENERAL PARTNER:

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

 

 

By:

/s/ Tim Moore

 

 

Name:

Tim Moore

 

Title:

Vice President

 

30


--------------------------------------------------------------------------------